UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6470


QUINCY MARQUETTE MCCOY,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:08-cv-03747-HMH)


Submitted:   December 16, 2010            Decided:   December 27, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quincy Marquette McCoy, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Quincy Marquette McCoy seeks to appeal the district

court’s    order       accepting         the    recommendation          of    the    magistrate

judge    and     denying          relief   on     his       28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues        a    certificate        of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a        substantial      showing        of     the       denial     of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see Miller-El           v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.                We have independently reviewed the record

and    conclude       that       McCoy   has    not       made   the    requisite         showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in     forma       pauperis,        and    dismiss      the       appeal.        We

dispense       with     oral        argument      because        the     facts       and     legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3